IN THE MATTER OF THE PETITION                         * In the
FOR REINSTATEMENT OF
VERNON CHARLES DONNELLY                               * Court of Appeals
TO THE BAR OF MARYLAND
                                                      * of Maryland

                                                      * Misc. Docket AG No. 73

                                                      * September Term, 2017

                                             ORDER


         Upon consideration of the Petition for Reinstatement of Vernon Charles Donnelly and

the response filed thereto by Bar Counsel, in the above captioned case, it is this 8th day of

May, 2018,

         ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby,

GRANTED, and the petitioner, Vernon Charles Donnelly, be, and is hereby, reinstated to the

practice of law in this State; and it is further


         ORDERED, that the Clerk of the Court shall replace the name of Vernon Charles

Donnelly upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this

state.


                                                              /s/ Mary Ellen Barbera
                                                              Chief Judge